           Case 2:20-cv-01387-RFB-VCF Document 21 Filed 10/23/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      RON BISHOP,
4
                           Plaintiff,                      2:20-cv-01387-RFB-VCF
5                                                          ORDER
      vs.
6     BANK OF AMERICA, NATIONAL
      ASSOCIATION,
7
                            Defendant.
8

9
            Before the Court is Defendant’s Motion For Extension To File Response To Plaintiff's Motion To
10
     File Supplemental Complaint (ECF No. 19). Defendant seeks an extension through November 2, 2020 to
11
     file its response to Plaintiff’s Motion to file Supplemental Complaint.
12
            Plaintiff Bishop has filed a non-opposition to Defendant’s Motion for Extension To File Response
13
     To Plaintiff's Motion To File Supplemental Complaint (ECF No. 20).
14
            Accordingly, IT IS HEREBY ORDERED that Defendant’s Motion For Extension To File
15
     Response To Plaintiff's Motion To File Supplemental Complaint (ECF No. 19) is GRANTED.
16
            DATED this 23rd day of October, 2020.
17
                                                                  _________________________
18                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25
